Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-7, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,074,827 (hereinafter “Nelson”) in view of US 20100068735 (hereinafter “Kim”).
Nelson discloses the following which is considered relevant to Applicant’s claims, as will be discussed further below.
Nelson discloses microfluidic devices for performing assays (see abstract). 
Nelson teaches in general that an enrichment channel can include sample inlet and at least one fluid outlet, and contain an enrichment medium for enriching a particular fraction of sample (col. 4, lines 54-57.) 
Nelson also teaches that the enrichment media may be affinity chromatographic materials in which a binding member is covalently bound to an insoluble matrix, where the binding member may group for example antibody. Column 5, line 66 to column 6, line 11.
“To control bulk fluid flow through the enrichment channel, e.g., to prevent waste sample from flowing into the main electrophoretic flowpath, fluid control means, e.g., valves, membranes, etc., may be associated with each of the inlets and outlets.” Paragraph 0008, lines 52-56 (emphasis added).

Thus Nelson discloses a pump system comprising valves and chambers and an assay surface  within a chamber [the enrichment channel] containing a capture agent for analyte. Examiner notes that fluid is inherently compressible.
While valves are not specifically disclosed in the embodiment in figure 17, it would have been obvious to one skilled in the art to provide a valve at the inlet to control flow of sample into the inlet, and to provide a valve at the outlet to control flow into the waste reservoir when desirable, especially since Nelson discloses generally that valves may be associated with each of inlets and outlets to control fluid flow Paragraph 0008, lines 52-56.
Applicant’s claim 1, lines 9-19 also recites that the chamber is adapted to:
receive through the inlet valve in an open position and at least one of the first outlet valve and the second outlet valve in an open position, a quantity of a compressible fluid at a first pressure;
hold the quantity of the compressible fluid at a second pressure greater than the first pressure against the inlet valve in a closed position, the first outlet valve in a closed position, and the second outlet valve in a closed position; and 
discharge the quantity of the compressible fluid through the first outlet valve in an open position and the second outlet valve in an open position in substantially equal quantities.
Examiner notes that Nelson teaches that the valves are controllable (see for example disclosure of valves in column 12, lines 14-17). Moreover, providing the valves such that they are controlled to be 
Moreover, Kim discloses an assay device and gives an example of a chamber in which inlet valve and outlet valve are closed at the same time. More specifically, Kim discloses that when the inlet valve 200 and the outlet valve 210 are closed, the capture material chamber 110 is closed; on the other hand, when the outlet valve 210 is opened, the tracer 410 linked to the signal generating material 420, which does not bind the capture material 400 in the capture material chamber 110 may be transferred to the sub-chamber 120.  Paragraph 0050. 
Thus Kim gives an example of a device that allows for inlet and outlet valves to be opened or closed, including being closed at the same time, such as when materials are in a capture chamber. It would have been obvious to one skilled in the art to provide controllable valves in the Nelson invention such that the valves can be open or closed at the same time (i.e., with all the valves opened, or all the valves closed) in order to control flow of materials in or out of a chamber such as a capture chamber, as may be desirable for allowing capture to occur and then releasing materials from the chamber.
Such a system wherein an inlet valve to a chamber and outlet valves from the chamber are adapted to open and close at the same time meets Applicant’s limitations in claim 1, lines 9-19, reciting that the chamber is adapted to receive through the inlet valve and outlet valves a fluid at a first pressure; hold the fluid at a second pressure greater than the first pressure against the inlet valve in a closed position, the first and second outlet valve in closed positions; and discharge the fluid through the outlet valves in an open position in substantially equal quantities. In other words, the fluid that is held in the chamber with ALL the valves in a closed position which therefore puts pressure on the fluid, is held at a pressure (the claimed “second pressure”) that is greater than a pressure (the claimed “first pressure”) when all the valves are open which do not put pressure on the fluid. when all the valves are open which do not put pressure on the fluid. This occurs even where the fluid flows by capillary action: at the same time, there is more pressure against the inlet valve and the fluid is discharged through the outlet valves in substantially equal quantities. In any case, Examiner notes that Nelson teaches that various means to allow flow of fluid can be used (col. 7, lines 3-12, and col. 9, lines 63-67), and Kim also teaches that various means to allow flow of fluid can be used (para. 0006). 
As to claim 3, see column 10, lines 46-47 in Nelson.
As to claims 6 and 7, see buffer reservoir 231 in figure 17 of Nelson, and the associated channel (i.e., inlet) at 235. As to a valve, it would have been obvious to provide a valve for control of fluid, as suggested by Nelson as discussed above. The device, with controllable valves (and pumps), is capable of performing the intended use of providing to the chamber fluid from the inlet valve and the at least one additional inlet valve in substantially equal quantities.
As to claim 9, see column 5, line 66 to column 6, line 14 in Nelson.
As to claim 10, see detectors 253, 255, 257, 259 in figure 17 in Nelson.
As to claim 11, see Nelson in column 5, lines 12-16.
As to claim 12, see figure 17 in Nelson wherein enrichment channel (230) is equivalent to Applicant’s claimed chamber, and the channels that split around (238) [i.e., the channels at 238 that are  up and down on the page, and then that split again into more channels that are up and down on the page, thus forming rows and channels] are equivalent to Applicant’s “plurality of flow channels arranged in a plurality of columns and a plurality of rows”, “wherein at least one of the first outlet valve and the second outlet valve is in communication with at least one of the plurality of flow channels, such that the chamber is operable to discharge the quantity of the compressible fluid into the at least one of the plurality of flow channels. 

Response to Arguments
	Applicant argues that the rejection of claims 1, 3, 4, 6, 7, 9-12, 15, and 16 is traversed for the reasons previously set forth, and Applicant will seek appellate review of the rejection. 
	Applicant notes that Examiner has identified claims 15 and 16 as “drawn to a pump system” despite their dependence from the method claim of 17, which Examiner has refused to consider.
	Applicant argues that Examiner’s refusal to examine claims 17 and 16 are improper. Claims 17 includes all the limitations of claims 13 (now cancelled) and claim 1, both of which have already been examiner. [Examiner notes that this is incorrect. Claim 13 is directed to a method invention, and was not considered since claim 13 was specifically indicated as being a non-elected invention in the Office action of 5/19/21, and the Office action of 9/22/21 again indicates that the method invention is a non-elected invention.]
	Applicant argues that claims 13, 15, and 16 are not subject to a prior art rejection and are presumably not indicated as otherwise allowable due to the dependence of claim 13 from claim 1. [Examiner notes here that claims 13, 15, and 16 were not rejected nor indicated as allowable because claims 13, 15, and 16, as being directed to a non-elected invention, were not considered, as indicated in in the Office action of 5/19/21.]  Applicant asserts that Applicant has therefore redrafted the substance of claim 13 in independent form in new claim 17. Claims 15 and 16 are amended to depend from claim 17 rather than claim 13, which is cancelled. New claim 18 is similar in its recited features and is allowable over Nelson and Kim for at least the reason that claim 13 is allowable over those references. 
	Applicant asserts that thus Examiner now refuses to consider a claim that has already been examined in dependent form (i.e., as claim 13). [Examiner notes again, that claim 13 was never considered and was indicated as being a non-elected invention in the Office action of 5/19/21.] Applicant asserts that it appears to Applicant, based on the examination already conducted and in the 
	Applicant asserts that the application is in condition for allowance for the reasons set forth above. [Examiner notes here that claims 1, 3, 4, 6, 7, and 9-12 have never been indicated as allowable, nor has any other claims been indicated as allowable.]
	In summary, claims 15 and 16 (directed to a method, which is indicated as a non-elected invention in the Office action of 5/19/21 and 9/22/21) were inadvertently rejected in the Office action of 9/22/21 (since Examiner mistook claims 15 and 16 to be dependent on claim 1, the elected invention, when they were actually dependent on claim 17, the non-elected invention.)  It appears that Applicant now argues that claim 17 is allowable because claim 17 is essentially claim 13 in independent form, which Applicant asserts has been examined since claims 15 and 16 depend from claim 17, and claims 15 and 16 were examined and rejected. In response, Examiner emphasizes that an absence of a rejection of claim 17 does not mean that claim 17 is allowable. As indicated in the Office action of 9/22/21, claim 17 is indicated as a non-elected invention. As such, claim 17 was not considered.  As noted earlier, claims 15 and 16 were rejected inadvertently (claims 15 and 16 depend from claim 17, the non-elected method invention, as opposed to claim 1, the elected device invention, and so therefore claims 15 and 16 should have been indicated as being withdrawn due to being directed to the non-elected method invention.) Again, however, the absence of a rejection of claim 17 does not mean that claim 17 is allowable. As indicated in the Office action of 9/22/21, claim 17 is indicated as a non-elected invention, and, as such, claim 17 was not considered.  
The present Office action is made final because the presently rejected claims (claims 1, 3, 4, 6,  7 and 9-12) are rejected under the same reasons set forth in the previous office action, for which Applicant has not presently made arguments but has said that Applicant will seek appellate review (see page 1 of the response of 12/6/21). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Ann Montgomery/               Primary Examiner, Art Unit 1641